DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/9/21 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to systems, devices, and methods for synthesizing spatially-aware transitions between camera viewpoints. Independent claim 1 uniquely recites the distinct features, “comparing: a pose from which at least one of the images received from the second camera was captured; and a pose from which at least one of the images received from the first camera was captured based on the determined pose of the second camera and a predetermined pose of the first camera; and generating a transition between the compared images based on a difference in the pose from which the images received from the first camera and the images received from the second camera were captured.” Independent claim 15 uniquely recites the distinct features, “compare a pose from which at least one of the images received from the second camera was captured to a pose from which at least one of the images received from the first camera was captured based on the determined pose of the second camera and a predetermined pose of the first camera; and generate a transition between the compared images based on a difference in the pose from which the images received from the first camera and the images received from the second camera were captured.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art does not anticipate or render the above underlined obvious.
DiMaio et al. (US Pat. No. 8,398,541) discloses a method for a minimally invasive surgical system
Hoffman et al. (US Pat. No. 9,699,445) discloses a digital zoom and panning system for digital video includes an image acquisition device to capture digital video images
Bailey et al. (US Pat. No. 10,070,940) discloses connecting to a positioning arm of a positioning device of a medical navigation system

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484